This appellant was jointly indicted with two others, and charged with the offense of robbery; the alleged injured party being E. J. Whitten. Upon motion a severance was granted and this appellant put to trial. The trial resulted in his conviction of robbery, as charged, and the jury, as the law requires, fixed his punishment, whereupon the court, in accordance with the verdict, duly and legally sentenced this appellant to imprisonment in the penitentiary for a term of ten years. He appealed, and the appeal is here rested upon the record proper; there being no bill of exceptions. No point of decision except the regularity of the record is involved. We find the record regular in all things. As no error is apparent, the judgment of conviction in the lower court will stand affirmed.
Affirmed. *Page 631